SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Schedule 13G Under the Securities Exchange Act of 1934 (Amendment No. 2) BSD Medical Corporation (Name of Issuer) Common Stock, par value $0.001 per share (Title of Class of Securities) (CUSIP Number) December31, 2012 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: oRule 13d-1(b) oRule 13d-1(c) xRule 13d-1(d) Page2 of 8 CUSIP NO.055662100 1. Name of reporting persons:Paul F. Turner 2. Check the appropriate box if a member of a group: (a) o (b) o 3. SEC use only: 4. Citizenship or place of organization: United States Number of shares beneficially owned by each reporting person with: 5. Sole voting power: 163,900 (1) 6. Shared voting power: 7. Sole dispositive power: 163,900 (1) 8. Shared dispositive power: 1,360,785 (2) 9. Aggregate amount beneficially owned by each reporting person: 1,524,685 (1)(2) Check if the aggregate amount in Row (9) excludes certain shares o Percent of class represented by amount in Row 9: 5.1% Type of reporting person: IN Includes 163,900 stock options to purchase common stock that were exercisable at December 31, 2012 or within 60 days of December 31, 2012. (2) Represents 86,811 shares owned jointly by Paul Turner and Judith Turner and 1,273,974 shares held by Family Focus TH Family Limited Partnership (“Family Focus”).PaulTurner and Judith Turner share voting power and investment power over Family Focus. Page3of8 CUSIP NO.055662100 1. Name of reporting persons:Judith M. Turner 2. Check the appropriate box if a member of a group: (a) o (b) o 3. SEC use only: 4. Citizenship or place of organization: United States Number of shares beneficially owned by each reporting person with: 5. Sole voting power: 0 6. Shared voting power: 1,360,785 (1) 7. Sole dispositive power: 0 8. Shared dispositive power: 1,360,785 (1) 9. Aggregate amount beneficially owned by each reporting person: 1,360,785 (1) Check if the aggregate amount in Row (9) excludes certain shares o Percent of class represented by amount in Row 9: 4.6% Type of reporting person: IN (1) Represents 86,811 shares owned jointly by Paul Turner and Judith Turner and 1,273,974 shares held by Family Focus.PaulTurner and Judith Turner share voting power and investment power over Family Focus. Page4of 8 CUSIP NO.055662100 1. Name of reporting persons:Family Focus TH Family Limited Partnership 2. Check the appropriate box if a member of a group: (a) o (b) o 3. SEC use only: 4. Citizenship or place of organization: Utah Number of shares beneficially owned by each reporting person with: 5. Sole voting power: 0 6. Shared voting power: 7. Sole dispositive power: 0 8. Shared dispositive power: 1,273,974 (1) 9. Aggregate amount beneficially owned by each reporting person: 1,273,974 (1) Check if the aggregate amount in Row (9) excludes certain shares o Percent of class represented by amount in Row 9: 4.3% Type of reporting person: PN (1)Represents 1,273,974 shares held by Family Focus.Paul Turner and Judith Turner share voting power and investment power of Family Focus Page5of8 Item 1(a).Name of issuer: BSD Medical Corporation Item 1(b).Address of issuer’s principal executive offices: 2188 West 2200 South Salt Lake City, Utah 84119 Item 2(a).Names of person filing: Paul F. Turner Judith M. Turner Family Focus TH Family Limited Partnership Item 2(b).Address of principal business office or, if none, Residence: c/o BSD Medical Corporation 2188 West 2200 South Salt Lake City, Utah 84119 Item 2(c).Citizenship: Paul F. Turner, United States Judith M. Turner, United States Family Focus TH Family Limited Partnership, Utah Item 2(d).Title of class of securities: Common Stock, par value $0.001 per share Item 2(e).CUSIP No.: Item 3. If this statement is filed pursuant to Secs. 240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: Not Applicable Item 4. Ownership Reference is made to Rows 5-9 and 11 of each of the cover pages of this Schedule13G and associated footnotes, which Rows and footnotes are incorporated by reference herein. Item 5. Ownership of Five Percent or Less of a Class: Not Applicable If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than 5 percent of the class of securities, check the following[X] This statement is being filed to report the fact that as of the date hereof the reporting persons Judith Tuner and Family Focus TH Family Limited Partnership have ceased to be the beneficial owner of more than 5 percent of the class of securities. Item 6. Ownership of More than Five Percent on Behalf of Another Person: Not Applicable Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company or Control Person: Not Applicable Page6 of 8 Item 8. Identification and Classification of Members of the Group: See Item 4 of this Schedule 13G and the Joint Filing Agreement attached hereto as Exhibit 1. Item 9. Notice of Dissolution of Group: Not Applicable Item 10. Certifications: Not Applicable Page7of8 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:February13,2013 /s/ Paul F. Turner Paul F. Turner /s/ Judith M. Turner Judith M. Turner FAMILY FOCUS TH FAMILY LIMITED PARTNERSHIP By:/s/ Paul F. Turner Paul F. Turner, Manager By:/s/ Judith M. Turner Judith M. Turner, Manager Exhibit 1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Schedule13G (including amendments thereto) with respect to the common stock of BSD Medical Corporation and further agree that this Joint Filing Agreement be included as an exhibit to such joint filing. Dated:February 13, 2013 /s/ Paul F. Turner Paul F. Turner /s/ Judith M. Turner Judith M. Turner FAMILY FOCUS TH FAMILY LIMITED PARTNERSHIP By:/s/ Paul F. Turner Paul F. Turner, Manager By:/s/ Judith M. Turner Judith M. Turner, Manager
